UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-1


UNITED STATES OF AMERICA,

            Plaintiff – Appellee,

v.

CARLOS DAVID CARO,

            Defendant – Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:06-cr-00001-JPJ-1; 1:13-cv-80553-JPJ)


Argued: September 14, 2017                                     Decided: May 8, 2018


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished opinion. Judge Duncan wrote the opinion, in which Senior
Judge Shedd joined. Chief Judge Gregory wrote a separate opinion dissenting in part.


ARGUED: Timothy Michael Gabrielsen, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Tucson, Arizona, for Appellant. Anthony Paul Giorno, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee. ON BRIEF: Jon M.
Sands, Federal Public Defender, District of Arizona, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Tucson, Arizona; Fay F. Spence, First Assistant Federal Public
Defender, Roanoke, Virginia, Brian J. Beck, Assistant Federal Public Defender, OFFICE
OF THE FEDERAL PUBLIC DEFENDER, Abingdon, Virginia, for Appellant. Rick A.
Mountcastle, Acting United States Attorney, Roanoke, Virginia, Jean B. Hudson,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Charlottesville, Virginia, for Appellee.




                                      2
DUNCAN, Circuit Judge:

       A jury convicted Petitioner-Appellant Carlos David Caro of first-degree murder

and sentenced him to death. Following a direct appeal, in which this court affirmed his

conviction and sentence, Caro filed a 28 U.S.C. § 2255 Motion for Collateral Relief

(“§ 2255 motion”) challenging his death sentence on several grounds. The district court

denied Caro’s § 2255 motion but granted him permission to appeal whether the

government violated his due process rights under Brady v. Maryland, 373 U.S. 83 (1963),

by withholding Bureau of Prisons (“BOP”) data on the amount of time that inmates are

housed at U.S. Penitentiary, Administrative Maximum Facility (“Florence ADMAX”). 1

The key legal issue in this appeal is whether Caro can relitigate a subsequent, duplicative

Brady claim on the basis of data that was available to him at the time the first claim was

made. Because there is no legal basis for Caro’s position, we affirm the denial of his

§ 2255 motion.

       In summary, Caro’s Brady claim fails for at least two independent reasons. First,

it is procedurally barred because this court previously denied the same claim on direct

appeal. Under Brady, the government must disclose evidence that is (1) “favorable to


       1
          This court also granted Caro a Certificate of Appealability to consider whether
his trial counsel’s decision not to proffer mental-health testimony “fell below an objective
standard of reasonableness,” Strickland v. Washington, 466 U.S. 668 (1984). After a
thorough review of the record, we conclude that it did not. Trial counsel hired a mental
health expert, Dr. Keith Caruso, who informed the trial team that Caro’s evaluation
revealed damaging information. In light of Caruso’s assessment, it was reasonable for
counsel to decide that the potential benefits of mental-health testimony were outweighed
by its risks.


                                             3
[the] accused” and (2) “material either to guilt or to punishment.” Brady, 373 U.S. at 87

(emphases added). This court rejected Caro’s Brady claim on direct appeal because he

failed to demonstrate that the requested data was favorable. United States v. Caro, 597
F.3d 608, 619 (4th Cir. 2010). Caro’s § 2255 motion raises the same alleged Brady

violation except that it includes previously available statistics, left out of the direct appeal

record, from which to argue that the requested BOP data would be favorable. Additional,

previously available statistics are insufficient to distinguish the Brady claim raised in

Caro’s § 2255 motion from the claim we denied on direct appeal.

       As we explain below, the dissent’s argument to the contrary fails as a matter of

law. The dissent argues that a Brady claim is only procedurally barred “if it is made with

exactly the same evidence and exactly the same arguments raised on direct appeal.” Infra

at 48. But it cites no precedent for this proposition and we have found none. In fact, the

weight of Supreme Court precedent indicates that previously available evidence is

insufficient to revive a claim that was denied on direct appeal, unless that evidence could

not reasonably have been included in the direct appeal record. See Sanders v. United

States, 373 U.S. 1, 17 (1963); see also Townsend v. Sain, 372 U.S. 293, 317 (1963);

Davis v. United States, 417 U.S. 333, 342 (1974). We are therefore unwilling to create

out of whole cloth authority so fundamentally at odds with the central purpose of the

Antiterrorism and Effective Death Penalty Act (“AEDPA”)--partially codified at § 2255--

which is “to reduce delays in the execution of state and federal criminal sentences,

particularly in capital cases.” Woodford v. Garceau, 538 U.S. 202, 206 (2003).



                                               4
       Even if Caro’s Brady claim were not procedurally barred, however, it is

unavailing. Caro provides no indication that the requested BOP data would have been

favorable.   Nor does he satisfy Brady’s materiality requirement that there was a

“reasonable probability” of a different sentence if the BOP data had been disclosed, see

United States v. Bagley, 473 U.S. 667, 682 (1985), because, at best, the requested data

would reiterate undisputed information that the jury found unpersuasive.



                                            I.

       We begin with a history of Caro’s criminal career, which culminated in the murder

of Roberto Sandoval. Next, we discuss the penalty phase of Caro’s murder trial because

the evidence adduced during the penalty phase and its effect on the jury’s decision to

impose the death penalty are crucial to our Brady analysis. Finally, we recount the

procedural history of this case, which is the basis for our conclusion that the Brady claim

in Caro’s § 2255 motion is procedurally barred.



                                            A.

       Caro was recruited to the drug trade at a young age and has spent most of his adult

life incarcerated as a result. When he was twenty-one years old, Caro was convicted of

possession of marijuana with intent to distribute and received a twenty-four-month prison

sentence. Upon his release, Caro reentered the drug trade. He was promptly arrested and

convicted for a second time of possession of marijuana with intent to distribute. The

court sentenced Caro to seventy-one months in prison. After completing this sentence,

                                            5
Caro was arrested with five kilograms of cocaine. In 2001, thirty-four-year-old Caro was

convicted of his third drug-related offense and sentenced to 360 months imprisonment.

       Since then, Caro has become increasingly violent and repeatedly defied the BOP’s

efforts to securely house him. In 2002, Caro was incarcerated at the low-security Federal

Correctional Institution in Oakdale, Louisiana (“FCI Oakdale”), where he became a

leader in one of the most violent prison gangs: the Texas Syndicate. 2 When members of

a rival gang were transferred to FCI Oakdale, the prison staff asked Caro to maintain the

peace, but he refused to cooperate. Instead, Caro led an attack against the newcomers,

beating one of the rival gang members so severely that he was hospitalized. His clothes

and boots covered with blood, Caro boasted to the guards: “I don’t give a fuck if they

send me to the United States Penitentiary. My brothers follow orders. They know what

they’re getting into. It doesn’t even matter if we’re prosecuted. I have [thirty] years to

do. I certainly don’t care about myself.” J.A. 321.


       2
         BOP facilities have various levels of security. From least to most secure, they
consist of: federal prison camps, low-security federal correctional institutions, medium-
security federal correctional institutions, U.S. penitentiaries and Florence ADMAX. In
addition, every BOP facility has a secure housing unit, which serves to temporarily
segregate inmates from the facility’s general population for disciplinary reasons or
pending transfer to another institution.

        As the security level increases, the amount of contact inmates have with each other
and with prison staff decreases. In low-security, medium-security and the general
population of high-security facilities, inmates perform jobs and engage in recreational
activities that bring them into contact with other inmates and prison staff. However, in
the secure housing unit of a penitentiary and Florence ADMAX, inmates have restricted
access to other people. At Florence ADMAX, for example, inmates spend twenty-three
hours of each day in solitary confinement. They spend the remaining hour in an exercise
pen where they can communicate with, but cannot touch, other inmates.


                                            6
       Shortly after this attack, the BOP transferred Caro to the high-security U.S.

Penitentiary in Lee County, Virginia (“USP Lee”). The additional security, however, did

not deter Caro from injuring another inmate. In August 2003, Caro and another member

of the Texas Syndicate stabbed a prisoner twenty-nine times with homemade knives.

Caro pleaded guilty to conspiracy to commit homicide and was sentenced to twenty-

seven years in prison.

       Caro was subsequently transferred to USP Lee’s secure housing unit.            On

December 16, 2003, Sandoval was placed in Caro’s cell.            The next day, Caro ate

Sandoval’s breakfast.    When Sandoval objected, Caro wrapped a wet towel around

Sandoval’s neck and strangled him to death. After he killed Sandoval, Caro yelled to a

passing guard: “[G]et this piece of shit out of here.” United States v. Caro, 102 F. Supp.
3d 813, 824 (W.D. Va. 2015). The guard asked Caro if Sandoval was alive and Caro

responded, “No. At this time he’s stinking up the room, get him out.” Id. The BOP

transferred Caro to Florence ADMAX pending his trial for Sandoval’s murder.



                                             B.

       On February 1, 2007, a jury convicted Caro of first-degree murder for killing

Sandoval. The trial advanced to the penalty phase, which proceeded in two stages. First,

the jury determined that Caro was eligible to receive the death penalty under 18 U.S.C.

§ 3591.    Second, the jury found that the aggravating factors established at trial

sufficiently outweighed the mitigating factors to justify a death sentence.



                                             7
                                            1.

      Section 3591 provides that the death penalty is only available for defendants who

have been convicted of a capital offense and for whom the government has proven at

least one of the statutory aggravating factors provided in 18 U.S.C. § 3592(c). Here, the

jury found that Caro was eligible for the death penalty because first-degree murder is a

capital offense and the government proved two statutory aggravating factors: (1) Caro

was previously convicted of two offenses involving distribution of illegal drugs

committed on different occasions and punishable by imprisonment for over one year, see

18 U.S.C. § 3592(c)(10); and (2) Caro was previously convicted of a federal drug offense

punishable by five or more years, see 18 U.S.C. § 3592(c)(12).



                                            2.

       In the second stage of the penalty phase, the jury was asked to determine whether

the aggravating factors of Caro’s case--including ones not provided by statute--

sufficiently outweighed the mitigating factors to justify a death sentence.            The

government alleged three non-statutory aggravating factors.         At issue here is the

government’s allegation that Caro would pose a danger to inmates and BOP staff if he

was sentenced to life in prison.    To counter the government’s future-dangerousness

factor, Caro alleged that he would spend the rest of his life in a secure institution and

would grow less violent with age.

       The second stage of the penalty phase progressed in four parts that are significant

to this appeal: (a) a discovery dispute over BOP statistics regarding the average length of

                                            8
time inmates spend at Florence ADMAX; (b) testimony from Caro’s expert witness that

the BOP could prevent Caro from assaulting other inmates and prison staff; (c) testimony

from the government’s witness that the BOP could not guarantee that inmates and guards

would be safe from Caro; and (d) the jury’s determination that the balance of aggravating

factors to mitigating factors justified imposition of the death penalty.



                                              a.

       The defense hired Dr. Mark Cunningham to testify that the BOP could prevent

Caro from hurting other inmates and prison staff by housing him at Florence ADMAX

until he aged out of violence. To prepare Cunningham’s testimony, Caro requested data

on the “median length of stay, [] range of length of stay, and [] standard deviation of the

distribution of length of stay at Florence ADMAX for all inmates since it was opened in

1994 to the present time.” J.A. 19. After the government failed to voluntarily disclose

the requested information, Caro moved to compel disclosure.

       At first, a magistrate judge determined that Brady required the government to

disclose the requested information. But the government successfully appealed this ruling

to the district court. It argued that Brady did not compel disclosure because there was no

indication that the requested data existed and, even if it did exist, there was no indication

that the data would be favorable to Caro. In a supporting affidavit, Tomas J. Gomez, the

Unit Manager at Florence ADMAX, stated that BOP “does not maintain rosters that

would allow the defendants to identify every single inmate who was housed at a

particular institution during the relevant time period, nor does the computer system allow

                                              9
such rosters to be retrieved after 30 days.” J.A. 113. In other words, the BOP does not

maintain a database of all the inmates ever housed at a particular institution. Instead, it

keeps an up-to-date list of the inmates currently housed at each institution.

       The district court reversed the magistrate judge’s ruling because Caro failed to

demonstrate that the requested BOP data would be favorable. The court explained,

“While [Caro] obviously hopes . . . the information requested here will support

[Cunningham’s] opinion, there is no indication . . . that it will do so . . . .” J.A. 149.



                                               b.

       Caro nevertheless called Cunningham as an expert witness in prison violence and

prison security measures. Cunningham testified that Caro would be unable to assault

another BOP inmate or guard if sentenced to life in prison because the BOP would

incarcerate him at Florence ADMAX, where strict security measures would virtually

eliminate Caro’s contact with other people.           Cunningham stated that at Florence

ADMAX inmates spend twenty-three hours per day in solitary confinement and the

remaining hour in outdoor pens that allow communication between the inmates but

prevent physical contact. He also explained that Caro would be restrained during any

interaction with BOP staff. Specifically, Cunningham testified that inmates at Florence

ADMAX never leave their cells without a two-guard escort. One officer holds the

inmate’s handcuffs while the other carries a baton in case the inmate turns violent.

       Cunningham explained that his opinion on Caro’s future dangerousness was based

on his belief that the BOP could prevent Caro from assaulting other people through

                                              10
restrictive security measures, not on an assessment that Caro would voluntarily refrain

from violence. In fact, Cunningham stated that “in a U.S. penitentiary [Caro posed a]

grave risk of serious violence” and would continue to pose that risk for “five to ten years .

. . and perhaps much further out.” J.A. 764 (emphasis added).

       Cunningham predicted that the BOP would keep Caro at Florence ADMAX until

Caro ceased to exhibit violent tendencies, no matter how long this took. He based his

prediction on anecdotal examples of particularly dangerous inmates, such as Al Qaeda

terrorists and the “Unabomber” Theodore Kaczynski, whom the BOP assigned to

Florence ADMAX without the expectation that they would be transferred back to a less

secure institution in the foreseeable future. Cunningham nevertheless acknowledged that,

according to policy, the BOP did not permanently assign inmates to Florence ADMAX

and aimed to transfer inmates to less secure facilities through a “step-down” program,

which took an average of five years to complete.

       Finally, Cunningham testified that security breaches allowing an inmate to assault

another prisoner or guard occur at every BOP facility, including Florence ADMAX. He

acknowledged that in 2005 two Florence ADMAX inmates beat another prisoner to

death. One month later, a second inmate was murdered. He also acknowledged that

security failures at USP Lee had permitted Caro to communicate with members of the

Texas Syndicate in code. Caro might exploit this failure to order fellow gang members to

carry out assaults on his behalf, even though the restrictive measures at Florence

ADMAX prevented him from committing the acts himself.



                                             11
                                            c.

       On rebuttal, the government called Gregory Hershberger, who formerly served as

the warden of Florence ADMAX. Hershberger testified that Florence ADMAX “is

designed to house those individuals who can’t function in open [U.S.] penitentiary

settings . . . . [But] they still go to [Florence ADMAX with] the expectation [] that they

will return to an open population after a period of time.” J.A. 834–35.

       He then explained the process for reintegrating inmates into a U.S. penitentiary.

Inmates that are assigned to Florence ADMAX are typically placed in the facility’s

general population unit. If an inmate does not have any disciplinary problems for twelve

months, he is moved to the immediate unit and then to the transitional unit. Once he

completes a year in each unit without any disciplinary issues, the inmate is transferred

back to a U.S. penitentiary. According to Hershberger, the step-down program takes at

least three years to complete. 3




       3
        In closing argument, the government stated, “You heard the testimony of Mr.
Hershberger. Three years, three years for him to be stepped down out of [Florence
ADMAX] and into a [U.S. penitentiary].” J.A. 924. This statement misrepresented
Hershberger’s testimony that the step-down program takes a minimum of three years to
complete. While we disapprove of the government’s misrepresentation, Caro does not
challenge the statement in this appeal. In fact, Caro does not even suggest that the
government misrepresented Hershberger’s testimony.         He merely invokes the
government’s closing argument to support his position that the requested BOP data is
material because it would likely disprove Hershberger’s testimony, which the
government emphasized during its closing argument.




                                            12
       Hershberger also testified that especially dangerous inmates are not placed directly

into the step-down program. Instead, they are assigned to Florence ADMAX’s control

unit. These inmates are evaluated monthly until the prison staff determines that they can

be safely transferred to the general population. Hershberger emphasized, however, that

the control unit and the general population unit share the same goal: “to return the inmate

to an open population [in a U.S. penitentiary].” J.A. 843–44.

       Hershberger also stated that, even if Caro were placed in the control unit, he would

have regular contact with prison staff at Florence ADMAX and access to materials from

which to fashion homemade weapons. Finally, Hershberger told the jury that potential

security lapses might allow Caro to send coded messages instructing his associates in the

Texas Syndicate to carry out murders on his behalf.



                                            d.

       After considering all of the evidence, including the future-dangerousness

testimony recounted above, the jury sentenced Caro to death. It unanimously found that

Caro was “likely to commit acts of violence against other inmates or staff within the

federal prison system if imprisoned for life without possibility of release.” J.A. 881.

Moreover, no juror found that Caro was “less likely, as he age[d], to engage in violent

behavior.” J.A. 885.




                                            13
                                             C.

       On direct appeal, Caro challenged his conviction and sentence on several grounds.

In relevant part, Caro challenged the district court’s denial of his motions to compel

disclosure of the BOP data arguing that the district court’s ruling was “a violation of

Brady’s constitutional commands.” Appellant’s Opening Br. at 66 n.45, United States

v. Caro, 597 F.3d 608 (4th Cir. 2010), (No. 7-5). On March 17, 2010, this court denied

the Brady claim because Caro could only speculate as to what the requested information

might reveal and, thus, could not show that the undisclosed data was favorable to his

case. Caro, 597 F.3d at 619. After disposing of his other grounds for appeal, the court

affirmed Caro’s conviction and death sentence.

       The dissent objected to Caro’s death sentence, arguing that the statutory

aggravating factors provided by § 3592(c)(10) and § 3592(c)(12) were unconstitutional

because they target nonviolent drug offenders. But the dissent “concur[red] with the rest

of the Court’s analysis,” id. at 636 n.1 (Gregory, J., dissenting), including our rejection of

Caro’s Brady claim.



                                             D.

       Caro then filed the § 2255 Motion for Collateral Review that is the subject of this

appeal. Once again, Caro argued that the government violated his right to due process

under Brady by withholding BOP data on the length of time that inmates spend at

Florence ADMAX before they are assigned to a less secure facility. However, the § 2255

motion included statistics--absent from the direct appeal record--that identified 155

                                             14
inmates who spent more than three years at Florence ADMAX, sixty-three inmates who

spent more than five years there and twenty-five inmates who spent over ten years there.

       These statistics, or at least similar ones, were available to Caro during his trial and

direct appeal, because they were compiled from publicly available sources, such as an

informal survey sent to Florence ADMAX inmates, the BOP’s inmate locator website,

PACER, the Federal Death Penalty Resource Counsel website, documents received from

a Freedom of Information Act request, and internet searches of newspaper articles

containing names of inmates known to be at Florence ADMAX. In his § 2255 motion,

Caro argued that these figures were evidence of favorability because they demonstrated

that the requested BOP data would have supported Cunningham’s testimony that Caro

would remain at Florence ADMAX until he aged out of violence, regardless of how long

that took.

       Without holding an evidentiary hearing, the district court dismissed Caro’s § 2255

motion on two alternative grounds.          First, it determined that Caro’s claim was

procedurally barred because a petitioner cannot relitigate issues on collateral review that

were previously decided on direct appeal. Additional evidence supporting the same

claim does not make the claim new.

        Alternatively, the district court dismissed Caro’s Brady claim on the merits,

holding that the requested BOP data did not create a “reasonable probability” of a

different sentence because that data was cumulative of testimony proffered by both sides

that inmates routinely spend more than the average five years at Florence ADMAX. The

district court also found that the requested data would not have affected the jury’s future

                                             15
dangerousness determination because the jury found that Caro would remain dangerous

for the rest of his life and there was no indication that the requested BOP data would

show that, contrary to BOP policy, Caro would be permanently assigned to Florence

ADMAX. This appeal followed.



                                           II.

       We review de novo the district court’s legal conclusion that the Brady claim

alleged in Caro’s § 2255 motion was procedurally barred. See United States v. Linder,

552 F.3d 391, 395 (4th Cir. 2009). The district court’s determination that the undisclosed

BOP data was not material to Caro’s punishment raises a mixed question of law and fact

that we also review de novo. See Summers v. Dretke, 431 F.3d 861, 878 (5th Cir. 2005).

Because the district court denied the § 2255 motion without an evidentiary hearing, we

review the facts in the light most favorable to Caro. United States v. Poindexter, 492
F.3d 263, 267 (4th Cir. 2007) (citing United States v. Nicholson, 475 F.3d 241, 248 (4th

Cir. 2007)).

       As explained below, we affirm the district court on alternative grounds. First, we

hold that the Brady claim alleged in Caro’s § 2255 motion is procedurally barred because

Caro raised an identical claim on direct appeal. Alternatively, we hold that Caro’s Brady

claim lacks merit because Caro did not show that the requested BOP data would be

favorable or material.




                                           16
                                             A.

       To begin, the Brady claim raised in Caro’s § 2255 motion is procedurally barred.

It is well-settled that a petitioner cannot “circumvent a proper ruling . . . on direct appeal

by re-raising the same challenge in a § 2255 motion.” United States v. Dyess, 730 F.3d
354, 360 (4th Cir. 2013) (internal quotation marks omitted) (quoting Linder, 552 F.3d at

396). Because Caro’s § 2255 motion raised the same Brady claim we previously rejected

on direct appeal, we are compelled to hold that Caro is barred from relitigating that claim.

       On direct appeal, Caro argued that the district court’s denial of his motion to

compel disclosure of BOP data regarding the length of time inmates are housed at

Florence ADMAX was “a violation of Brady’s constitutional commands.” Appellant’s

Opening Br. at 66 n.45, United States v. Caro, 597 F.3d 608 (4th Cir. 2010), (No. 7-5).

We rejected this argument. 4 Caro, 597 F.3d at 619. In his § 2255 motion, Caro raised

the same claim arguing that “the Government violated [his] constitutional rights under

Brady . . . by withholding material exculpatory and impeachment evidence that the BOP


       4
         Caro argues that, on direct appeal, he did not intend for us to decide the merits of
his Brady claim. Instead, he raised a Brady challenge intending for us to remand the case
so that the district court could determine whether the government withheld Brady
evidence. Therefore, this court should not have addressed the merits of his Brady claim
on direct appeal. This argument borders on the bizarre. This court has the authority to
decide whether a claim should be resolved on the merits or remanded for further
proceedings. See 28 U.S.C. § 2106 (“The Supreme Court or any other court of appellate
jurisdiction may affirm, modify, vacate, set aside or reverse any judgment, decree, or
order of a court lawfully brought before it for review, and may remand the cause and
direct the entry of such appropriate judgment, decree, or order, or require such further
proceedings to be had as may be just under the circumstances.”). This authority is
cabined only by the law, not the litigants’ desires.


                                             17
has housed many inmates at [Florence ADMAX] and its predecessor prison . . . for more

than three years.” J.A. 1168.

       Caro’s § 2255 motion includes statistics that were absent from the direct appeal

record, but this additional information does not suffice to make the Brady claim raised in

his § 2255 motion different from the claim we rejected on direct appeal. The presentation

of additional, previously available evidence to support the same claim is insufficient to

make an old claim new. See Small v. Hunt, 98 F.3d 789, 798 (4th Cir. 1996) (holding

that a court may not amend a judgment to account for additional evidence if the movant

fails to provide a legitimate justification for not presenting the evidence during the earlier

proceeding); see also Restatement (Second) of Judgments § 25, cmt. b (“A mere shift in

the evidence . . . will not suffice to make a new claim avoiding the preclusive effect of

the judgment”).

       A different rule would contravene Supreme Court precedent and AEDPA’s

purpose. In Sanders v. United States, the Supreme Court held that a petitioner is entitled

to an evidentiary hearing on a second or successive § 2255 motion if he demonstrates that

“the evidentiary hearing on the prior [motion] was not full and fair.” Sanders, 373 U.S.

at 17. The Court explained that the criteria for what constitutes a full and fair hearing

was set out in Townsend v. Sain, which stated that “newly discovered evidence” could

provide the basis for a new hearing if the evidence “could not reasonably have been

presented to the [previous] trier of facts.” See id. at 13 (citing Townsend, 372 U.S. at

317). The same rule applies to cases like Caro’s, where “the prior determination was

made on direct appeal from the applicant’s conviction, instead of in an earlier § 2255

                                             18
proceeding.” See Davis, 417 U.S. at 342; see also Withrow v. Williams, 507 U.S. 680,

721 (1993) (Scalia, J., concurring in part and concurring in judgment) (“[A] prior

opportunity for full and fair litigation is normally dispositive of a federal prisoner’s

habeas claim. If the claim was raised and rejected on direct review, the habeas court will

not readjudicate it absent countervailing equitable considerations.”). Together, these

cases establish that evidence proffered for the first time on collateral review is

insufficient to overcome the procedural bar against relitigating claims that were denied on

direct appeal, unless that evidence could not reasonably have been included in the direct

appeal record. See United States v. Palumbo, 608 F.2d 529, 533 (3d Cir. 1979) (“[I]n the

absence of newly discovered evidence that could not reasonably have been presented at

the original trial . . . a § 2255 petitioner may not relitigate issues that were adjudicated at

his original trial and on direct appeal.”); see also Morgan v. United States, 438 F.2d 291,

293 (5th Cir. 1971) (“Where newly-discovered evidence is alleged [in support of a

§ 2255 motion], it must be such as could not reasonably have been presented to the trier

of facts.”). In addition, allowing a petitioner to endlessly revive old claims based on

evidence that he could have previously proffered but chose not to, would obstruct the

central purpose of AEDPA “to reduce delays in the execution of state and federal

criminal sentences, particularly in capital cases.” See Woodford, 538 U.S. at 206.

       In this case, Caro could have reasonably proffered the new statistics to support his

Brady claim at trial or on direct appeal because those figures were compiled from public

sources that he could have accessed at any time.            The statistics are consequently

insufficient to overcome the procedural bar at issue.

                                              19
       The dissent disagrees with our conclusion for two main reasons. First, it posits

that a § 2255 Brady claim is not procedurally barred unless it “is made with exactly the

same evidence and exactly the same arguments raised on direct appeal.” Infra at 48.

According to the dissent, it should not matter whether the newly proffered evidence was

previously available to the petitioner. The dissent, however, cites no precedent for its

proposed rule and we have found none. Nor can we discern a rationale under AEDPA for

a rule that would impose no limit on serial, marginally reformulated Brady claims based

on evidence petitioner could have, but chose not to, proffer on direct appeal.

       Second, the dissent takes issue with our conclusion that the newly proffered

evidence supporting Caro’s § 2255 motion was previously available because some of that

evidence was collected after Caro’s direct appeal. In particular, the dissent cites a survey

that Jeanne Dvorak conducted by mailing questionnaires to the inmates at Florence

ADMAX several months after Caro’s direct appeal was decided. The dissent’s argument

that Dvorak’s survey was previously unavailable is beside the point. The underlying data

was available to Caro during his direct appeal. Nothing in the record suggests that his

attorneys were prevented from mailing similar questionnaires. An absence of diligence

does not render the data previously unavailable.



                                            B.

       Even if Caro’s Brady claim were not procedurally barred, it would fail on the

merits. Under Brady, the prosecution’s failure to disclose evidence upon request violates

due process if the requested evidence is (1) “favorable to [the] accused” and (2) “material

                                            20
either to guilt or to punishment.” Brady, 373 U.S. at 87. Caro’s Brady claim clears

neither hurdle.



                                              1.

       First, there is no indication that the requested BOP evidence would be favorable to

Caro. At trial, Caro sought to prove that he would not assault another inmate or member

of the BOP staff if he were sentenced to life in prison because the BOP would house him

at Florence ADMAX until he aged out of violence. The government countered by

offering evidence that Caro would remain dangerous for the rest of his life but, pursuant

to BOP policy, Caro could not be permanently assigned to Florence ADMAX. To

disprove the government’s argument, Caro requested BOP data on the length of time

inmates spend at that institution.

       In this appeal, Caro identifies 155 inmates who have spent more than three years

at Florence ADMAX, sixty-three inmates who have spent more than five years there and

twenty-five inmates who have spent over ten years there. According to Caro, these

figures show that the requested BOP data would have been favorable to the proposed

mitigating factor that the BOP would house him at Florence ADMAX until he aged out

of violence. We find that these statistics do not support such a conclusion.

       The statistics are not relevant, let alone favorable, to the mitigating factor at issue.

The jury rejected Caro’s allegation that he would become less violent with age.

Accordingly, the requested data would only be relevant to the jury’s future dangerousness

finding if the data showed that the BOP would likely house Caro at Florence ADMAX

                                              21
for the rest of his life. The statistics Caro provides in his § 2255 motion reflect that some

inmates spend a long time at Florence ADMAX but they do not identify any inmate that

has served a full life sentence there.        This is consistent with Cunningham and

Hershberger’s trial testimony that the BOP does not permanently assign inmates to

Florence ADMAX.

       For these reasons, Caro has failed to demonstrate that the requested BOP data

would be favorable to his sentence.



                                             2.

       Caro’s Brady claim also fails to satisfy the materiality element. Evidence is

“material” if “there exists a ‘reasonable probability’ that had the evidence been disclosed

the result at trial would have been different.” Wood v. Bartholomew, 516 U.S. 1, 5

(1995) (per curiam).     A “reasonable probability” exists when “the likelihood of a

different result is great enough to undermine[ ] confidence in the outcome of the trial.”

Smith v. Cain, 565 U.S. 73, 75 (2012) (internal quotation marks omitted) (quoting

Kyles v. Whitley, 514 U.S. 419, 434 (1995)). On the other hand, “[t]he mere possibility

that an item of undisclosed information . . . might have affected the outcome of the trial,

does not establish ‘materiality’ . . . .” United States v. Agurs, 427 U.S. 97, 109–10

(1976).

       In Caro’s case, the BOP records are material if there is a reasonable probability

that their disclosure would have persuaded at least one juror to vote for a life sentence.

See 18 U.S.C. § 3593(e) (“[T]he jury by unanimous vote . . . shall recommend whether

                                             22
the defendant should be sentenced to death . . . .”). Caro argues that the requested BOP

data would have undermined the jury’s finding that he would commit future acts of

violence if sentenced to life in prison because that data would have shown that he would

be housed at Florence ADMAX until he aged out of violence. During the sentencing

phase of his trial, however, none of the jurors found that Caro would grow less violent

with age. 5 Accordingly, even if we assume that the jury was convinced that Florence

ADMAX could safely house Caro, the requested BOP data would only have affected the

jury’s future-dangerousness determination if it showed that Caro would remain at

Florence ADMAX for the rest of his life. Caro has not demonstrated that the data would

support such a conclusion.

       At trial, the parties did not dispute that some inmates take longer than the average

five years to complete the step-down program. However, Cunningham and Hershberger

both testified that the BOP does not permanently assign inmates to Florence ADMAX as

a matter of policy, because the objective of the institution is to rehabilitate prisoners so

they can be safely transferred to less secure facilities. Moreover, Caro’s attorney stated

during closing arguments, “[E]ven when you’re talking about the super maximum facility

in the Federal Bureau of Prisons, where they send the worst of the worst offenders, . . .

       5
         According to the dissent, our materiality analysis cannot rely on the jury’s refusal
to find that Caro would become less violent as he aged because the requested BOP data
could have undermined that conclusion. We are not persuaded. Caro’s Brady motion
requested information on the BOP’s ability to incapacitate and control him. It did not
seek any data on the likelihood of Caro’s rehabilitation. Accordingly, we conclude that
the requested BOP data would have had no bearing on the jury’s refusal to find that Caro
would age out of violence.


                                             23
they still believe in the power of redemption, that Step Down Unit program is proof of

that.” J.A. 962. At best, then, the requested BOP data--which Caro posits would show

that some inmates remain at Florence ADMAX longer than the average five years--would

merely reiterate undisputed information that the jurors found was outweighed by the

BOP’s policy against permanently assigning inmates to Florence ADMAX and its goal of

transferring inmates to less secure institutions. Therefore, Caro has failed to demonstrate

a “reasonable probability” that the requested data would have affected his sentence. 6

       In addition, Caro failed to demonstrate beyond a “mere possibility” that the

statistical evidence he requested even existed. Indeed, there is unrebutted evidence in the

record that the BOP does not maintain a database of all the inmates ever housed at a

particular institution. See J.A. 113. The argument that data, which the government did

not possess in any accessible format, would have changed the result at trial is highly

speculative, see United States v. Wolf, 860 F.3d 175, 193 (4th Cir. 2017) (“The

government did not have this evidence until after [the defendant’s] trial ended. Therefore

there was no Brady violation.”), and suggests that Caro was attempting to engage in the


       6
         The dissent asserts that our analysis is too narrow because it focuses exclusively
on the effect of data showing the amount of time that inmates have served at Florence
ADMAX. According to the dissent, we should consider the cumulative effect of all the
information Caro requested in his pretrial Brady motion, which included statistics about
the frequency of violence at Florence ADMAX and the disciplinary records of inmates at
the facility. We disagree. Caro has not challenged the government’s failure to turn over
all of the information requested in his pretrial Brady motion. He merely argues that he
“was denied his right to due process of law under the Fifth Amendment where the
Government withheld Bureau of Prisons’ data on the maximum length of time inmates
can be housed at ADX Florence.” Appellant’s Opening Br. at 22 (emphasis added).


                                            24
type of fishing expedition Brady’s materiality requirement seeks to foreclose, see Caro,
597 F.3d at 619 (“Brady requests cannot be used as discovery devices.”).

        For these reasons, we are compelled to hold that Caro failed to satisfy Brady’s

requirement that the requested evidence create a “reasonable probability” of a different

result at trial.



                                            III.

        In summary, the Brady claim alleged in Caro’s § 2255 motion was procedurally

barred because it was previously denied on direct appeal. Even if the claim was not

barred, it lacked merit because the requested evidence was not favorable or material to

Caro’s sentence. For these reasons, the judgment of the district court is

                                                                            AFFIRMED.




                                            25
GREGORY, Chief Judge, dissenting in part:

       At the heart of this collateral challenge to a capital sentence is a single question:

should the jury have been allowed to hear the truth about how Carlos David Caro could

be incarcerated before deciding if he was too dangerous to remain alive? The Bureau of

Prisons (BOP) certainly does not lack the means to securely house highly dangerous

inmates; indeed, the BOP’s highest security prison, Administrative Maximum United

States Penitentiary in Florence, Colorado (Florence ADMAX or ADX), currently holds

Unabomber Ted Kaczynski, Atlanta Olympics bomber Eric Rudolph, 9/11 conspirator

Zacarias Moussaoui, Oklahoma City bomber Terry Nichols, underwear bomber Umar

Farouk Abdulmutallab, and Thomas Silverstein, who killed two inmates and a BOP guard

over three decades ago. 1 At trial, Caro argued that the BOP can securely house him as

well, negating the need to put him to death. The Government disagreed, claiming that the

BOP had no facility that could hold Caro securely and therefore his future dangerousness

justified the death penalty.




       1
          BOP, Inmate Locator, https://www.bop.gov/inmateloc/ (last visited Apr. 18,
2018) (saved as ECF opinion attachment 1); J.A. 700. See generally Mark Binelli, Inside
America’s Toughest Federal Prison, N.Y. Times Mag. (Mar. 25, 2015),
https://www.nytimes.com/2015/03/29/magazine/inside-americas-toughest-federal-prison
.html (saved as ECF opinion attachment 2). Known as the “Alcatraz of the Rockies,”
Florence ADMAX is “a place to incarcerate the worst, most unredeemable class of
criminal—‘a very small subset of the inmate population who show,’ in the words of
Norman Carlson, the former director of the Federal Bureau of Prisons, ‘absolutely no
concern for human life.’” Id. Another former warden has described Florence ADMAX
as “a clean version of hell.” Laura Rovner & Jeanne Theoharis, Preferring Order to
Justice, 61 Am. U. L. Rev. 1331, 1404 (2012) (citation omitted).

                                            26
       To support his contention, Caro invoked Brady v. Maryland, 373 U.S. 83 (1963),

before his trial, diligently seeking data from the BOP about other inmate assaults and

murders in the prison system, instances of violence in Florence ADMAX, and the length

of time inmates are actually held at Florence ADMAX. But the Government successfully

fought to keep this information hidden and then told a jury that Caro would only be held

at Florence ADMAX temporarily because of its three-year step down program. That jury

then sentenced Caro to death. Eight years ago, we affirmed the denial of Caro’s Brady

claim based only on the record developed at trial, concluding that he had failed to show

that the requested data would have been favorable to him. United States v. Caro, 597
F.3d 608, 619 (4th Cir. 2010).

       Caro now returns to this Court with data vindicating his prior suppositions: the

BOP routinely houses dangerous inmates—including specific inmates who have

committed particularly violent homicides while in the BOP—at Florence ADMAX well

beyond the aspirational three years suggested by the step-down program. The majority

and I do not differ on the law: a defendant cannot use her collateral attack to relitigate

issues that were “fully considered” on direct appeal, Boeckenhaupt v. United States, 537
F.2d 1182, 1183 (4th Cir. 1976) (per curiam), and a Brady claim has been “fully

considered” if the defendant presents the exact same arguments and evidence on

collateral review. But we do differ on the facts: Caro has presented new evidence

proving that the data he requested pretrial is materially favorable to him.

       Viewing Caro’s § 2255 petition in light of the full record, his Brady challenge is

both procedurally sound and meritorious. Because we cannot have “fully considered” a

                                             27
Brady claim when the defendant presents new evidence on collateral review, Caro is not

barred by the Boeckenhaupt doctrine and is free to bring his claims now. And because he

has demonstrated that the suppressed data is favorable and material, he has made out a

Brady violation. Because the majority holds otherwise, I respectfully dissent in part. 2



                                             I.

                                            A.

       On December 17, 2003, Caro killed Roberto Sandoval, his temporary cell mate at

United States Penitentiary (USP) Lee in Jonesville, Virginia. After the murder, Caro was

single-celled 3 in the Secure Housing Unit (SHU) at USP Lee for almost two years before

being moved in November 2005 to Florence ADMAX. Caro remained in Florence

ADMAX until March 2006, when he was moved between USP Lee and a local jail in

preparation for trial, again single-celled. He committed no further acts of violence.

       In January 2006, a grand jury indicted Caro for Sandoval’s murder and the

Government filed a notice of intent to seek the death penalty under the Federal Death

Penalty Act (FDPA), 18 U.S.C. §§ 3591–99. Under the FDPA, a defendant can be

sentenced to death only if a unanimous jury finds that he is eligible for the penalty (the


       2
          I join the majority in concluding that Caro has not presented a colorable
ineffective assistance of counsel claim. Ante 3 n.1.
       3
         To “single cell” an inmate is to place him alone in a cell and give him only
limited contact with other inmates or prison officials. Single-celled inmates are
handcuffed anytime they are moved and take only an hour or two of exercise a day,
typically in isolation.

                                            28
“eligibility phase”) and selects the death penalty as the justified punishment (the

“selection phase”). § 3591. After a four-day trial in February 2007, during which the

defense conceded that Caro had killed Sandoval, the jury unanimously found Caro guilty

of first degree murder and eligible for the death penalty.

       Caro’s future hinged on the selection phase: After a hearing in which both sides

presented testimony, the jury had to decide whether the death penalty was justified by

weighing statutory and non-statutory aggravating factors proved by the Government

against mitigating factors proved by the defense.        § 3593(c)–(e).   The Government

alleged three non-statutory aggravating factors but focused almost exclusively on one:

Caro’s future dangerousness to other people, including other inmates. 4 In response, Caro

presented twenty-two mitigating factors, but focused primarily on undercutting the

Government’s allegations of future dangerousness. 5 The crux of the selection phase was

the competing testimonies of clinical and forensic psychologist Dr. Mark D.

Cunningham, who testified that Florence ADMAX could securely house Caro for as long

as necessary, and retired Florence ADMAX warden Gregory L. Hershberger, who




       4
          The Government’s other non-statutory aggravating factors were the impact of the
murder on Sandoval’s friends and family and Caro’s lack of remorse. Sandoval’s
daughter testified about the impact his murder had on her and her family. No witness
testified about Caro’s remorse or lack thereof.
       5
          Caro also presented the testimony of five family members and one teacher, who
testified about his difficult childhood and his overall character, and a second expert, who
provided general information about Florence ADMAX, and opined that the BOP has the
ability to control Caro in the long-term.

                                             29
testified in rebuttal that Florence ADMAX aimed to send inmates back to lower security

prisons.

       To understand their testimony, I must take a step back and examine the

information Caro had attempted to acquire a year earlier under Brady.

                                             B.

       A year before trial, the Government told Caro and the court that it intended to

prove future dangerousness during the selection phase.          To rebut the Government’s

anticipated argument, Caro requested data about inmates housed at Florence ADMAX

and inmate killings within the BOP, intending to show that the BOP could securely house

him just as it had other dangerous inmates. Caro filed four different motions for this data,

including one under Brady. In his Brady motion, Caro requested: movement sheets,

investigative reports, and histories for all inmates who have killed another inmate within

the BOP in the last 20 years; records on all inmates in Florence ADMAX’s control unit,

including records of assaultive conduct; disciplinary records on all inmates at Florence

ADMAX; records on frequency and level of violence at each security level of Florence

ADMAX; records showing how long inmates are kept at Florence ADMAX; and records

showing what caused inmates to be transferred to Florence ADMAX and which inmates

are still there (the “BOP data”). Specifically, he requested:

              A. Data from Florence ADMAX Colorado showing 1. median length
       of stay, 2. range of length of stay, and 3. standard deviation of the
       distribution of length of stay at Florence ADMAX for all inmates since it
       was opened in 1994 to the present time.

             B. Data from Florence ADMAX Colorado showing how many
       inmates who were admitted to Florence ADMAX from the date of its

                                             30
opening to the present time continue to be confined there, broken down by
name, register number, offense conduct that caused them to be transferred
to Florence ADMAX, and Security Threat Group classification.

       C. Movement sheets from the Bureau of Prisons on every inmate
currently at Florence ADMAX who has killed another inmate within the
Bureau of Prisons within the last twenty years.

       D. Investigative reports on all inmate homicides at Florence
ADMAX since it was opened including any “after action reports”
indicating any operational or institutional changes in response to each
killing and final memorandum from SIS to the Warden of the institution
regarding each killing.

       E. Regarding each inmate of the above (subparagraph D.) involved
in an inmate killing within Florence ADMAX since it opened, the
respective inmate’s “Chronological Disciplinary Record” and “Inmate
History ADM-REL” and/or movement sheets within the Bureau of Prisons.

        F. Records of any assaultive conduct by an inmate in the Control
Unit at Florence ADMAX from the time it opened to the present date,
showing the inmate involved, register number, Security Threat Group
classification, date of occurrence, description of conduct, staff member
victim or inmate victim of each assault. Assaultive conduct can be
identified and grouped by using the Bureau of Prison’s misconduct codes,
including 100 Level Prohibited Acts (Killing, 100; Assault, 101; Escape,
102; Weapon, 104; Riot/Encourage Riot, 105/106) and 200 Level
Prohibited Acts (Escape, 200; Fighting, 201; Assault, 224).

       G. Names, register numbers, assignment rationale, Security Threat
Group classification, and tenures of all inmates in the Control Unit at
Florence ADMAX since it opened to the present time showing the date
assigned, the reason assigned, and the date exiting the Control Unit to lesser
security or release from the BOP, and reason leaving the Control Unit.

      H. Names of all correctional officers working on the Control Unit at
Florence ADMAX showing date assigned and date left.

      I. Disciplinary Incident Reports on all inmates in the Control Unit at
Florence ADMAX from its opening to the present time showing inmate
name, register number, date of offense, details of the disciplinary incident,
and Security Threat Group classification.



                                     31
            J. Correctional Services Significant Incidents Data on level and
      frequency of violence at each security level at Florence ADMAX by year
      from and including 2001 to and through 2006.

            K. Movement sheets from the Bureau of Prisons on every inmate
      who has killed another inmate within the Bureau of Prisons within the last
      twenty years.

              L. Investigative reports on all inmate homicides within the Bureau of
      Prisons within the last twenty years including any “after action reports”
      indicating any operational or institutional changes within the institution or
      within the Bureau of Prisons in response to each killing and any final
      memorandums from SIS to the Warden of each institution regarding each
      killing.

             M. Regarding each inmate in the above (Subparagraph L.) involved
      in an inmate killing with the Bureau of Prisons within the last twenty years,
      the respective inmate’s “Chronological Disciplinary Record” and “Inmate
      History ADM-REL” and/or movement sheets within the Bureau of Prisons.

J.A. 19–20.

      In support of his Brady motion, Caro attached a declaration from Cunningham,

who had (at the time) testified in over one hundred state and federal capital cases about

sentencing determination issues, including “mitigation and capital violence risk

assessment.” J.A. 22–48. Cunningham explained that he needed the BOP data in order

to conduct a “reliable individualized assessment” of the “likelihood that Mr. Caro will

commit acts of serious violence from this point forward while confined for life in the

Federal Bureau of Prison.” J.A. 28. To prepare a reliable assessment, he needed to

review the behavior of other inmates who had committed a similar crime and had been

housed in similarly restrictive conditions. Using group data to predict Caro’s individual

behavior—common in any risk-based assessment, from medicine to insurance—was

necessary to rebut the Government’s argument of future dangerousness. Indeed, the


                                           32
Government’s own argument was “necessarily relying on a group-based assumption” that

killing another inmate in the BOP “is related to future misconduct.” J.A. 35.

       Cunningham also sought the BOP data to rebut “the corollary that the federal

Bureau of Prisons is unable to safely contain this defendant, and thus a penalty of death is

a reasonable preventative measure.” J.A. 33. “Informing the jury of the capabilities of

BOP to bring higher levels of security to bear would appear to be the only evidence that

might respond to this implicit corollary assertion regarding a particular inmate.” Id. He

also noted that the Government “has routinely represented at federal capital sentencing

that placement in ADX is temporary,” an assertion he claimed was “suspect at best for a

large proportion of the inmates at ADX, given historic refusals of BOP/DOJ to detail

length of stay information regarding inmates at ADX and broad data reflecting only 7–

9% of inmates at ADX being transferred to lower custody in any given year.” J.A. 39.

       Finally, Cunningham rebutted the Government’s assertions of burden and stated

that he would be happy to receive the raw facility census information. But he argued that

it was “patently inconceivable that BOP has not calculated detailed length of stay

information regarding this unique facility housing the ‘worst of the worst’ when an in-

house BOP research unit is available to examine such vitally important performance and

outcome data.” Id.

       The magistrate judge granted almost all of Caro’s Brady motion, finding that the

requested data was both favorable and material, and thus exculpatory.              But the

Government objected to the magistrate judge’s order, asserting that the information was

not favorable under Brady and that it would be burdensome to disclose. The district court

                                            33
held a hearing, after which the Government filed several declarations discussing burden.

Cunningham then filed a second declaration specifically rebutting the Government’s

purported difficulty or inability to produce the records. He included specific examples of

the exact BOP records he needed—documents he had received from the BOP in prior

cases, evidently without controversy.

      The district court sustained the Government’s Brady objection on the merits,

without addressing the Government’s asserted burden. The court concluded that the BOP

records were not favorable: “While the defense obviously hopes that the information

requested here will support its expert’s opinion, there is no indication before me that it

will do so[.]” J.A. 149. Caro proceeded to trial and sentencing without the BOP data.

                                           C.

      At the sentencing hearing, Cunningham testified as “an expert in prison violence

and security measures in prisons.” J.A. 677. He testified that Caro is likely to pose a

high risk of harming someone else if placed in the general population of a USP during the

next five or ten years. But he emphasized that Caro’s violent tendencies differ from

Caro’s future dangerousness because the latter hinges on the BOP’s capability to

incapacitate and control him.    Cunningham testified that Florence ADMAX is not

intended to be a permanent placement for most inmates, but stressed that there are some

individuals “for whom there is no foreseeable plan for their return to a lower level of

security.” J.A. 699–702. He testified that a Florence ADMAX official had told him that

inmates stay there for an average of five years, but pointed out that he had only “limited

information on average length of stay at ADX.” J.A. 699–702. He testified that there

                                           34
had been two murders in Florence ADMAX in 2005, but explained that the prison had

taken steps to prevent future violence by isolating inmates in the general population even

during recreation and by moving the pre-transfer unit to a different facility.

       Cunningham reiterated throughout his testimony that he could only offer

anecdotes and estimates because the Government had denied him access to accurate data

about Florence ADMAX and inmate violence in the BOP. J.A. 699–702, 736–40, 792–

98, 799–802. For example, Cunningham testified that the BOP had at one point provided

him with “the assaultiveness conduct that took place on the Control Unit from the time

ADX opened in December of 1994 through June of 2001.” J.A. 738. During that time

period, there were seventeen attempted or actual minor assaults by inmates in the Control

Unit, most of which involved throwing liquids and ten of which were committed by the

same inmate.    Cunningham had “asked specifically for an update on assaultiveness

conduct on the Control Unit, as well as length of stay information on the Control Unit

because it’s so critical to this question of how long can an inmate be held, what’s typical

in terms of holding them.” J.A. 740. But the BOP had refused. Later, Cunningham

criticized as “misleading” the Government’s evidence that several inmates initially placed

in Florence ADMAX were now in lower-security facilities because “the critical issue is

what happened to [the inmate] between the time he was guilty of the killing, and now,”

not simply where he ended up. J.A. 793–94. Cunningham stated that he could not

“comprehend why that simple scientific data would be something that the U.S.

Department of, Department of Justice would resist.” J.A. 797.



                                             35
      Cunningham explained that the BOP data was critical to developing an accurate

risk assessment of Caro’s future dangerousness; in its absence he was limited only to

discussing the conditions of Caro’s confinement:

             If I want to know the best way of gauging the risk that killing
      another inmate in prison has for future conduct, if I want to know what
      effect does it have for somebody to kill another inmate in prison, how does
      that affect the rest of their time in prison, and how much violence they
      commit, then I need to collect the data on individuals who have done that.
      If I want to know what the risk is of a 16 year old male unmarried driver,
      then I need to track 16 year old male unmarried drivers and their driving
      records so I will know whether being 16 is a risk factor for driving, or not,
      and how much of a risk factor it is. This is fundamental to accurate risk
      assessment, is to collect data about individuals that have a similar
      background. The same thing happens in medicine. If I want to know what
      the prognosis is for a given disease, I need to track the outcomes of people
      with that disease.

              So, that’s what I asked for here, is – there are computer print outs,
      it’s relatively easily obtained, there are three or four computer print outs
      that would show the inmate’s movement history within the Bureau of
      Prisons, so I could identify whether they were being held at a SHU, or went
      to ADX, or went to some other facility. I also want the print out of their
      chronological disciplinary record that would have let me view what
      offenses they had gotten in prison before the homicide, and what offenses
      they had in prison after the homicide. Then I would have a body of data
      about prison homicide offenders in the Bureau of Prisons so that we
      wouldn’t have to speculate about how long are inmates held, going to be
      held at ADMAX, and does it make any difference whether they have a gang
      affiliation, or those kind of things. We would have data about that, and
      would also have data about what to expect from those offenders over time
      when they came out from under being locked down on a SHU or ADX. It
      was fundamental scientific data to inform a risk assessment of Mr. Caro.

             Now, in the absence of that data, it’s not possible to do that kind of
      risk assessment. It’s only possible to talk about what conditions of
      confinement are available that the Bureau of Prisons can bring to bear, and
      what the effect of those conditions are on what, on rates of violence on the
      Control Unit, which is the kind of unit where, essentially, ADX is
      functioning as at this point. It’s simply critical to informing this, informing


                                            36
       an understanding of the future prison behavior of an inmate homicide
       offender.

J.A. 799–801 (emphasis added).

       In rebuttal, the Government called Hershberger, who emphasized that Florence

ADMAX officials expect to return inmates to lower security prisons. J.A. 835, 837–38,

841–44, 863. He stated that the “primary program” at Florence ADMAX “is to get them

in, work them through a minimum three year program and out to another open

penitentiary,” even if the inmate had been convicted of killing another inmate. J.A. 837–

38. He agreed that once inmates complete “12 months in general population, 12 months

in the immediate, and 12 months in transition, then it’s anticipated they would leave

ADX to go to this pre-transfer unit at USP Lee.” J.A. 841–44. Hershberger did agree

that Thomas Silverstein, who killed two inmates and a BOP officer, has been in solitary

confinement since 1983, but called him “a very special case” and his review “a very

special review.” J.A. 858–61, 870. Despite the danger that the Government claimed

Caro posed, Hershberger testified that Caro would not be treated the same as Silverstein.

       In its closing argument, the Government focused almost exclusively on how

Caro’s future dangerousness justified a capital sentence. The Government argued that

Caro’s past history of violence meant that he will be violent in the future and claimed that

the BOP cannot control him. The Government also repeatedly asserted that, if sentenced

to life in prison, Caro would be imminently released from Florence ADMAX:

               What do we know? We know that if, if Carlos Caro goes to that
       facility he’s not going to stay there. Whether it’s through the Control Unit,
       or whether it’s through the general population at the ADX, he eventually,
       ladies and gentlemen, will, will graduate out, be stepped down out of that

                                            37
      facility back into a United States penitentiary just like the United States
      Penitentiary in Lee County. If he goes, he can probably still communicate
      with his gang buddies because we know that despite the best precautions at
      the ADMAX facility, people send out coded letters. They have certain
      privileges which would allow the communication, and also increasing
      contact. He can use the telephone. He can have visitation with his buddies.
      He has exercise. He can use a library. We know that he can write letters.
      He has a right to medical services, and as all those contacts increase,
      particularly as we go to the step down, that his contact, his access to
      inmates, his access to staff is going to increase, ladies and gentlemen, and
      we also know that he will eventually end up back in the USP just like USP
      Lee unless he harms someone else before going there.

              How long is it going to take to do that? You saw the regulation.
      You heard the testimony of Mr. Hershberger. Three years, three years for
      him to be stepped down out of ADX and into a USP. Can he be controlled
      with ADMAX? We know ADMAX is the most secure federal prison, but
      it’s not failsafe, and I think what Mr. Hershberger said, where there’s a will
      there’s a way. . . . And Hershberger told you, based on his experience as a
      warden, if Mr. Caro was given a light sentence, he may initially go to
      ADMAX, but he will be moved out to the USP on a three year program,
      well within the life of violence of Carlos Caro.

                                 *      *        *

              Again, you decide what the facts are. You decide, is he going to get
      out in three years as Warden Hershberger says from ADX, or is he going to
      get out in five years as Dr. Cunningham says? Does that really matter?
      Everyone agrees, every witness agrees he’s getting out of ADX, that in
      some time within three to five years he will be back at a USP, right where
      he stabbed Rick Benavidez, and right where he strangled Roberto Sandoval.
      That is the evidence. Those are the facts. You have to decide what
      significance that is.

J.A. 923–24, 979 (emphasis added).

      After deliberating for two hours, the jury unanimously imposed the death penalty.

All jurors found that the Government had proved all three non-statutory aggravating

factors beyond a reasonable doubt. All jurors also found that Caro had proved twelve




                                            38
mitigating factors by preponderance of the evidence, 6 while some jurors found that Caro

had proved an additional four mitigating factors. 7 On March 30, 2007, the district court

sentenced Caro to death.

                                            D.

      Caro filed a direct appeal of his conviction and sentence. My colleagues and I

affirmed the district court’s denial of Caro’s Brady motion because Caro could “only

speculate as to what the requested information might reveal” and so had “failed to

establish that the information requested would be favorable to him.” Caro, 597 F.3d at

619. The majority otherwise affirmed Caro’s conviction and sentence. Id. at 636.

      Caro timely filed a motion to vacate his sentence under 28 U.S.C. § 2255. He

claimed that the Government had violated Brady by withholding the BOP data. In

      6
         The jury unanimously found that Caro (1) was exposed to domestic violence
growing up, (2) was not encouraged in school, (3) came from an impoverished
community, (4) was well-behaved growing up, (5) failed to reach high school after
needing special education, (6) was shy and respectful compared to his brothers, (7) was
brought into illegal drug trafficking by his uncles, (8) never abused his wife or daughter,
(9) was not violent or aggressive until his thirty-year prison sentence, (10) has never
attacked prison staff, (11) has never tried to escape, and (12) has been securely detained
“at various high security federal institutions” since December 18, 2003. Caro, 597 F.3d
at 613 n.6.
      7
         One juror voted that Caro’s father had a corrupting influence, five voted that
Caro’s execution would grieve his family, eight voted that Caro’s life has value to his
family, and nine voted that during a life sentence Caro would be “incarcerated in a secure
federal institution.” J.A. 882–85.

       No juror found any of the remaining six factors: (1) Caro exhibited symptoms of
failure to thrive as an infant, (2) Caro’s mother was not able to nurture her children
because of her violent and abusive husband, (3) Caro was sometimes a good father and
husband, (4) Caro was not involved in gang-related activity while in the community, (5)
Caro was not involved in gang-related activity in prison until he was sentenced in 2001,
and (6) Caro is 40 years old and is less likely to engage in violence as he ages.

                                            39
support, Caro presented newly uncovered evidence that revealed some of the suppressed

BOP data. This new evidence showed that a substantial portion of the Florence ADMAX

population, including specific inmates who committed homicides within the BOP, has

been held there for more than three years.

        First, Caro presented a November 2011 affidavit from Jeanne Dvorak, an

employee of Rothstein, Donatelli, Hughes, Dahlstrom, Schoenburg, & Bienvenu, LLP in

New Mexico. J.A. 1338–46. In the affidavit, Dvorak describes the survey she sent to

129 inmates at Florence ADMAX in November 2010. Between late 2010 and early 2011,

69 inmates responded.     Fourteen other surveys were returned unfilled because the

inmates were in Special Administrative Measures (SAMS)—an extreme form of isolation

that places special restrictions on an inmate’s communications—and unable to receive

mail.

        Of the 69 respondents, 43 inmates stated that they had been at Florence ADMAX

(or Florence ADMAX and USP Marion 8) for eight or more consecutive years. Twenty-

four inmates stated that they had been at Florence ADMAX (or Florence ADMAX and

USP Marion) for 13 or more consecutive years. Dvorak included a table listing the



        8
         Florence ADMAX opened in 1994; before that, USP Marion was the BOP’s
most secure prison.          Justin Peters, How a 1983 Murder Created
America’s Terrible Supermax-Prison           Culture,   Slate     (Oct.    23,   2013),
http://www.slate.com/blogs/crime/2013/10/23/marion_prison_lockdown_thomas_silverst
ein_how_a_1983_murder_created_america.html (saved as ECF opinion attachment 3).
After Silverstein and another inmate murdered two prison officials in 1983, USP Marion
went into a 23-year lockdown. Id. In 2006, USP Marion came out of lockdown and was
downgraded to a medium-security prison. Id. See also J.A. 836–37, 848.

                                             40
names of the surveyed inmates and the years they entered USP Marion and Florence

ADMAX.

       Second, Caro presented two 2013 declarations from Mark A. Bezy, who worked

for the BOP for 28 years. J.A. 1220–28, 1689–90. Bezy worked as a captain at USP

Marion and oversaw the transfer of high security inmates from USP Marion to Florence

ADMAX. Bezy stated that numerous inmates were held well beyond three years. He

recalled at least eight inmates by name who had been housed at Florence ADMAX for

more than three years and who were still there as of December 2012.

       Finally, Caro presented an October 2013 declaration from Susan Richardson, an

investigator with the Federal Public Defender’s Office for the Western District of

Virginia.   J.A. 1750–68.    Richardson compiled data from:         the Dvorak affidavit;

documents produced by the Government in response to a 2010 subpoena issued to the

BOP in United States v. Basciano, No. 05-cr-60 (E.D.N.Y.); the BOP Inmate Locator;

PACER; the Federal Death Penalty Resource Counsel website; documents received

pursuant to a FOIA request; and internet searches for articles. She included tables listing

the name of each inmate, when they entered Florence ADMAX, how many years they

had been there, and, if they had committed a homicide in the BOP, details about the

homicide.

      Richardson estimated that as of October 2013, 126 inmates have been held at

Florence ADMAX for more than five years, and at least 155 inmates have been held there

for more than three years. Of these 155 inmates, 125 were still designated to Florence

ADMAX. In other words, almost 30% of Florence ADMAX’s October 2013 population

                                            41
of 434 had been held there for more than three years. At the time of Caro’s trial in

January 2007, Richardson found that there were at least 79 inmates held at Florence

ADMAX for more than three years, at least 63 who had been held there for more than

five years, and at least 25 inmates who had been held there for at least 10 years. 9

       Richardson located ten cases nationwide in which the Government sought the

death penalty for a defendant who committed homicide within the BOP, but where the

jury imposed a life sentence. Nine of these ten defendants had been continuously held at

Florence ADMAX since the imposition of their life sentences, while the tenth had been

held elsewhere due to significant mental disorder. She also located at least 54 inmates

who have been convicted or accused of committing a homicide within a BOP facility and

who were sent to Florence ADMAX. All 54 were still at Florence ADMAX, including

22 who were placed there in or before 2007.



                                             II.

       “When the district court denies § 2255 relief without an evidentiary hearing, the

nature of the court’s ruling is akin to a ruling on a motion for summary judgment. In

such a circumstance, we review the facts in the light most favorable” to Caro, the § 2255




       9
         In November 2006, Florence ADMAX had a capacity of 490 cells, and held
approximately 470 inmates. J.A. 697, 835. As of April 2018, Florence ADMAX holds
405 inmates.     Generate Inmate Population Reports, Florence ADMAX, BOP,
https://www.bop.gov/about/statistics/population_statistics.jsp (last visited Apr. 18, 2018)
(saved as ECF opinion attachment 4).

                                             42
movant. United States v. Poindexter, 492 F.3d 263, 267 (4th Cir. 2007) (citing United

States v. Nicholson, 475 F.3d 241, 248 (4th Cir. 2007)).

       The majority concludes that Caro’s Brady claim is both procedurally barred and

meritless. I disagree with both conclusions.

                                            A.

       In finding that Caro’s Brady claim is procedurally barred, the majority relies on a

well-established doctrine: A defendant cannot use her collateral attack to relitigate issues

that were “fully considered” on direct appeal. Boeckenhaupt, 537 F.2d at 1183; accord

United States v. Dyess, 730 F.3d 354, 360 & n.5 (4th Cir 2013); United States v. Linder,

552 F.3d 391, 396–97 (4th Cir. 2009); United States v. Roane, 378 F.3d 382, 396 n.7 (4th

Cir. 2004). But the majority’s invocation of Boeckenhaupt here is misplaced. 10

       We have never before applied Boeckenhaupt to an alleged Brady violation—and

for good reason: Boeckenhaupt and its progeny concerned exactly the same claims made

with exactly the same evidence and exactly the same arguments on both direct and

collateral review.   E.g., Dyess, 730 F.3d at 360 (rejecting on collateral review the

defendant’s argument that “the indictment did not allege a specific drug quantity” and

therefore his sentence violated Apprendi v. New Jersey, 530 U.S. 466 (2000), because we

rejected that precise argument on direct appeal); Linder, 552 F.3d at 396–97 (rejecting on

collateral review the defendant’s challenge to his sentence under United States v. Booker,


       10
          The majority only cites to Dyess, 730 F.3d at 360 and Linder, 552 F.3d at 396,
which are the most recent iterations of the doctrine. Ante 17. But because Boeckenhaupt
is one of our earliest articulations of the doctrine, I refer to it by that case name.

                                            43
543 U.S. 220 (2005), because we rejected the identical argument on direct appeal);

Roane, 378 F.3d at 396 n.7 (rejecting on collateral review the defendants’ claims of

discrimination, unconstitutional delegation of legislative authority, insufficient evidence,

and juror misconduct because we “already addressed and rejected” them on direct

appeal); Boeckenhaupt, 537 F.2d at 1183 (rejecting on collateral review the defendant’s

arguments that he was arrested without probable cause, unlawfully detained, and

unlawfully sentenced because we had “fully considered” those issues on direct appeal).

Had Caro brought the exact same Brady claim, supported by the exact same evidence and

the exact same arguments, I would agree with the majority that he cannot relitigate it

now. Ante 17–18. But he has not. The majority’s conclusion to the contrary, and its

holding that Caro’s newly uncovered evidence was “previously” or “publicly” available,

ante 15, 18, has no basis in the record.

                                             1.

       As the Supreme Court has recognized, there are three types of Brady violations:

undisclosed evidence unknown to and unrequested by the defense, undisclosed evidence

requested generally by the defense pretrial (e.g., a request for “Brady material”), and

undisclosed evidence specifically requested by the defense pretrial (e.g., the BOP data

here). United States v. Agurs, 427 U.S. 97, 104–07 (1976); see Kyles v. Whitley, 514 U.S.
419, 433–34 (1995) (stating that the Government has equal obligation to disclose

materially favorable evidence in all three circumstances). The commonality between all

three is nondisclosure:    a Brady claim by definition involves an assertion that the

Government has suppressed (willfully or inadvertently) materially favorable evidence at

                                            44
trial. Monroe v. Angelone, 323 F.3d 286, 299–300 (4th Cir. 2003). And because the

Government has suppressed the evidence at trial, a Brady claim also necessarily means

that the evidence is not part of the trial record—and thus not part of the record to which a

court of appeals is limited on appeal. See United States v. King, 628 F.3d 693, 702 (4th

Cir. 2011) (“Brady cases . . . typically involve a defendant’s post-trial discovery of

evidence that the Government has assertedly suppressed.”); United States v. Dodson, 291
F.3d 268, 275 (4th Cir. 2002) (stating that Brady claims “often arise for the first time in

collateral proceedings”).

       In this way, Brady claims resemble ineffective assistance of counsel (IAC) claims,

which also almost always turn on facts outside the trial record. Massaro v. United States,

538 U.S. 500, 505 (2003). Because of their unique posture, the Supreme Court has held

that IAC claims can proceed on collateral challenge without fear of procedural default, a

doctrine that ordinarily bars collateral review of claims not raised on direct appeal. Id. at

504. Like the Boeckenhaupt rule and other rules of procedure, the procedural default rule

is a judge-created rule intended to “‘induce litigants to present their contentions to the

right tribunal at the right time,’” to “conserve judicial resources,” and to “respect the

law’s important interest in the finality of judgments.” Id. (quoting Guinan v. United

States, 6 F.3d 468, 474 (7th Cir. 1993) (Easterbrook, J., concurring)). Because a trial

court record is “often incomplete or inadequate” for litigating IAC claims, barring them

from collateral review would risk preemptively eliminating meritorious claims and would

waste judicial resources. Id. at 506–08.



                                             45
       The same is true with Brady claims. Unsurprisingly, the Fourth Circuit has never

held that a Brady claim raised for the first time in a collateral challenge under § 2255 is

procedurally defaulted. To the contrary, we have declined to review Brady claims on

direct appeal when the allegedly suppressed evidence was not part of the trial record.

E.g., United States v. Russell, 971 F.2d 1098, 1112 (4th Cir. 1992). We do so because we

recognize that plaintiffs should be allowed to present Brady claims, like IAC claims, “to

the right tribunal at the right time.” Massaro, 538 U.S. at 504 (quoting Guinan, 6 F.3d at

474 (Easterbrook, J., concurring)); see Sanchez-Llamas v. Oregon, 548 U.S. 331, 359

(2006) (“In the case of a Brady claim, it is impossible for the defendant to know as a

factual matter that a violation has occurred before the exculpatory evidence is

disclosed.”); United States v. Dominguez Benitez, 542 U.S. 74, 83 n.9 (2004) (stating that

Brady claims may be raised in § 2255 proceedings because they “permit greater

development of the record,” citing Massaro, 538 U.S. at 500).

      But unlike IAC claims, Brady motions are often filed by the defendant pretrial,

making the motion’s denial inevitably part of the record we review on appeal. Fed. R.

App. P. 10(a).    Applying the Boeckenhaupt doctrine, collateral consideration of an

unsuccessful pretrial Brady motion would be barred—especially because Boeckenhaupt

applies even to claims buried in the trial record that we never squarely address on direct

appeal. Dyess, 730 F.3d at 360 & n.5. And yet we have never before today used

Boeckenhaupt to bar collateral review of any Brady claim, even in an unpublished

opinion. To the contrary, in our only opinion addressing both doctrines, we recognized

that a matter “considered on direct appeal . . . cannot be revisited collaterally absent a

                                            46
violation of Brady.” United States v. LaRouche, 4 F.3d 987 (Table), at *2 (4th Cir. 1993)

(per curiam) (emphasis added) (addressing the merits of a Brady claim on collateral

review even though we had previously addressed the Brady claim on direct appeal). This

reticence to apply Boeckenhaupt to Brady claims indicates our acknowledgement that a

defendant’s inability to locate pretrial what the Government has suppressed—and the

appellate court’s subsequent review of that insufficient trial record—should not bar the

defendant, upon discovering that evidence post-trial, from raising it in a collateral

challenge.

      This mirrors how the Supreme Court has instructed us to approach, on collateral

review under 28 U.S.C. § 2254, a Brady claim that failed in state court for lack of

evidence. Banks v. Dretke, 540 U.S. 668, 690 (2004). In that situation, the state habeas

petitioner’s Brady claim is procedurally defaulted and he is barred from an evidentiary

hearing in federal court—unless he can “show cause for his failure to develop the facts in

state-court proceedings and actual prejudice resulting from that failure.” Id. at 690–91

(quoting Keeney v. Tamayo–Reyes, 504 U.S. 1, 11 (1992)). But the Supreme Court has

observed that cause and prejudice “parallel two of the three components of the alleged

Brady violation itself”: a petitioner shows “cause” when “the reason for his failure to

develop facts in state-court proceedings was the State’s suppression of the relevant

evidence,” and a petitioner shows “prejudice” when “the suppressed evidence is

‘material’ for Brady purposes.” Id. at 691 (quoting Strickler v. Greene, 527 U.S. 263,

282 (1999)). In other words, even a Brady claim that was adjudicated on the merits in



                                           47
state court should be considered on the merits in federal court if the defendant presents

new favorable evidence.

      At bottom, the majority and I agree that Boeckenhaupt can theoretically bar

relitigation of a fully considered Brady claim on collateral review—we differ (in the first

instance) on whether Caro’s Brady claim was fully considered, given the new evidence

he has uncovered. I write here only to emphasize the narrowness of today’s holding: a

Brady claim is procedurally barred under Boeckenhaupt and its progeny only if it is made

with exactly the same evidence and exactly the same arguments raised on direct appeal.

Because the vast majority of Brady claims will not meet this strict requirement,

Boeckenhaupt will likely return to dormancy in Brady cases.

                                            2.

      Caro’s case is a variation of the typical Brady case: he requested disclosure of

specific BOP data that he knew existed but could not prove pretrial would be favorable to

him. On direct appeal, we concluded that Caro could “only speculate as to what the

requested information might reveal.” Caro, 597 F.3d at 619. Now Caro returns to court

with evidence validating his speculations:       the BOP data would show that the

Government could securely house him at Florence ADMAX well beyond three years, the

same way it routinely houses other violent inmates who have committed homicides

within the BOP. Had Caro possessed the BOP data at trial, he could have undercut the

Government’s future dangerousness allegations, bolstered the testimony of Cunningham,

and impeached Hershberger.



                                            48
       Rather than recognizing this evidence for what it is—newly discovered data,

vigorously suppressed by the Government and therefore beyond the limited trial record

we reviewed eight years ago—the majority concludes that it was “compiled from publicly

available sources” and “previously available” but “left out of the direct appeal record.”

Ante 4, 15. 11 Thus, says the majority, Caro’s new evidence “does not suffice to make the

Brady claim raised in his § 2255 motion different from the claim we rejected on direct

appeal.” Ante 18.

       The majority provides no case for the proposition that evidence being “previously”

or “publicly” available means an issue was “fully considered” under Boeckenhaupt.

Instead, the majority cites to Small v. Hunt, which involved a motion to alter or amend a

judgment under Federal Rule of Civil Procedure 59(e). 98 F.3d 789, 798 (4th Cir. 1996).

There, we held that Rule 59(e) relief could be granted “to account for new evidence not

available at trial,” provided that the moving party produced a “legitimate justification for

not presenting the evidence during the earlier proceeding.” Id. (internal quotation marks

omitted). But Caro has not moved to alter or amend any civil judgment under Rule 59(e);

instead, he argues that the new evidence proves that his Brady claim was not “fully

considered” on direct appeal. And Small says nothing about “previously” or “publicly”

available evidence. To the contrary, the relevant evidence was previously available to the




       11
         Even the district court here found that Caro’s new evidence was collected from
various sources, “some of which were not available at the time of Caro’s trial.” J.A.
1955.

                                            49
state (it was the state’s own plans)—the state had simply declined to present those plans

until ordered by the court, which we considered a “legitimate justification.” Id.

       The majority also invokes Supreme Court precedent and the Antiterrorism and

Effective Death Penalty Act of 1996 (AEDPA), ante 18–19, but to no avail. It is true that

Sanders v. United States, 373 U.S. 1, 16–17 (1963), abrogated in relevant part by

AEDPA (codified at 28 U.S.C. § 2255(h)), incorporated Townsend’s definition of “newly

discovered evidence” 12 to second or successive § 2255 petitions raising previously

rejected claims—but Caro is on his first petition.           Contrary to the majority’s

mischaracterization, Davis v. United States did not extend this provision of Sanders to

direct appeals; indeed, Davis did not discuss newly discovered evidence at all. 417 U.S.
333, 341–42 (1974). Instead, the “sole issue” resolved in Davis was affirming that a

petitioner can base a § 2255 petition on a “change in the law of [a] Circuit” that occurred

after the petitioner’s direct appeal. Id. And the majority points to no provision of

AEDPA itself that bars first-time § 2255 petitions if newly discovered evidence could

“reasonably have been included in the direct appeal record.” Ante 19. Indeed, nothing in

the majority’s cited cases suggest that Boeckenhaupt is limited to only a subset of newly

discovered evidence.

       Finally, the majority appears to indirectly invoke the “other sources” doctrine,

which holds that “the Brady rule does not apply if the evidence in question is available to


       12
          Townsend v. Sain, 372 U.S. 293, 317 (1963) (noting that “newly discovered
evidence” is “evidence which could not reasonably have been presented to the state trier
of facts”), overruled in nonrelevant part by Keeney v. Tamayo-Reyes, 504 U.S. 1 (1992).

                                            50
the defendant from other sources,” United States v. Wilson, 901 F.2d 378, 380 (4th Cir.

1990) (internal quotation marks and citation omitted), “including diligent investigation by

the defense,” Fullwood v. Lee, 290 F.3d 663, 686 (4th Cir. 2002) (internal quotation

marks and citation omitted). But this doctrine determines whether the Government has

an obligation to provide the BOP data in the first instance, not whether we “fully

addressed” Caro’s Brady claim on direct appeal such that he is barred now under

Boeckenhaupt.

      Even if these doctrines applied to the Boeckenhaupt framework, Caro has a

legitimate justification for not providing the new evidence sooner: it was not available,

much less “reasonably” capable of being included in the direct appeal record. The

Dvorak affidavit summarizes a survey sent to Florence ADMAX residents by an

unrelated New Mexico firm in November 2010, while the Richardson declaration relies

in part on the Dvorak affidavit and documents produced by the Government in response

to a 2010 subpoena.      Neither Dvorak’s survey nor the subpoena existed in 2007;

therefore, they were not “previously available” to Caro. In addition, we have applied the

“other sources” doctrine only when the evidence was either already known by the

defendant or reasonably accessible. 13 But Caro had no knowledge of or access to the


      13
         E.g., United States v. Catone, 769 F.3d 866, 872 (4th Cir. 2014) (evidence was
form submitted by defendant himself to Department of Labor and could also have been
obtained by written request); Roane, 378 F.3d at 402 (evidence was witness statements
providing defendant an alibi, but defendant knew where he was); Fullwood, 290 F.3d at
686 (evidence was defendant’s own statements to police); United States v. Bros. Const.
Co. of Ohio, 219 F.3d 300, 316 (4th Cir. 2000) (defendant obtained the same information
via FOIA); Barnes v. Thompson, 58 F.3d 971, 976–77 (4th Cir. 1995) (evidence was
(Continued)
                                            51
underlying BOP data. Nor is evidence reasonably available from other sources when

even diligent investigation only exposes fragments. And just because some information

is publicly available now (such as the BOP Inmate Locator, PACER, the Federal Death

Penalty Resource Counsel website, and miscellaneous internet articles relied on in part by

Richardson) does not mean that it was readily available then. These are “legitimate” and

“reasonabl[e]” explanations for not presenting this new evidence at trial. See Townsend,
372 U.S. at 317; Small, 98 F.3d at 798.

       To the contrary, the majority’s suggestion that Caro’s attorneys should have

conducted a piecemeal survey of individual inmates at Florence ADMAX, ante 20, is

unreasonable. Townsend, 372 U.S. at 317. It is not reasonable to expect inmates to

systematically and accurately self-report sensitive personal information, such as their

assault histories.   More fundamentally, inmates incarcerated in the BOP’s highest

security prison are not “publicly available.” Indeed, only half of the surveys sent by

Dvorak were even filled out. An additional fourteen were returned unfilled because the

inmates were in SAMS and unable to receive mail. Because the Government tied Caro’s

future dangerousness in part to his ability to communicate with the outside world in code,




location of victim’s gun, which defendant either knew or could have obtained from his
co-defendant’s earlier trial); Stockton v. Murray, 41 F.3d 920, 927 (4th Cir. 1994)
(defendant was aware of evidence and never requested it); Epperly v. Booker, 997 F.2d 1,
9 (4th Cir. 1993) (defendant could have obtained evidence through discovery,
independent expert testimony, or cross-examination); Wilson, 901 F.2d at 381 (evidence
was statements of witness the defendant was free to question ahead of trial but did not).

                                           52
e.g., J.A. 923, this means that the very inmates Caro would be most interested in

surveying were literally inaccessible.

       Moreover, contrary to the majority’s assertion, ante 20, Caro showed diligence

before trial: he filed four motions for the BOP data and hired an expert (Cunningham)

who filed two declarations in support of Caro’s motions. See United States v. Ellis, 121
F.3d 908, 914 (4th Cir. 1997) (finding that defendant made “substantial efforts” to obtain

evidence in dispute by filing a Brady motion). That Caro did not uncover all of the

information the Government was working so hard to hide should not keep him from

seeking that information now that new evidence vindicates his original claims. As the

Supreme Court has said, “[a] rule thus declaring ‘prosecutor may hide, defendant must

seek,’ is not tenable in a system constitutionally bound to accord defendants due

process.” Banks, 540 U.S. at 696.

       The bitter irony is that Caro would have been better off had he never filed the

Brady motion to begin with. Free of the Boeckenhaupt doctrine, he could have proceeded

to the merits of his Brady violation on collateral review, using the evidence he discovered

in the interim. Caro’s pre-trial diligence, frustrated by the Government’s suppression

efforts, should not bar his post-trial claims when he has provided the Court with new

evidence.

                                            B.

       In the alternative, the majority concludes that Caro’s Brady claims fail on the

merits. “[A] Brady violation has three essential elements: (1) the evidence must be

favorable to the accused; (2) it must have been suppressed by the Government, either

                                            53
willfully or inadvertently; and (3) the suppression must have been material, i.e., it must

have prejudiced the defense at trial.” Monroe, 323 F.3d at 299–300 (citing Strickler, 527
U.S. at 281–82). It is undisputed that the BOP data has been suppressed, but the majority

errs in concluding that the BOP data is neither favorable nor material.

                                             1.

       Evidence is favorable if it is exculpatory or if it can be used to impeach a witness.

Wolfe v. Clarke, 691 F.3d 410, 423 (4th Cir. 2012) (citing Banks, 540 U.S. at 691). The

majority concludes that the BOP data is not favorable because it does not support one

mitigating factor raised by Caro, that the “BOP would house him at Florence ADMAX

until he aged out of violence.” Ante 21. But this reads Caro’s claim far too narrowly.

Caro did not seek the BOP data to support only a single mitigating factor. Instead, he

sought the BOP data because it would have impeached Hershberger’s testimony and

exculpated Caro of a capital sentence by undermining the Government’s key factor of

future dangerousness. 14

       First, the requested BOP data would have allowed Caro to show that he could be

held indefinitely at the BOP’s most secure prison. The new evidence proves that a


       14
          Even the Government acknowledges that Caro’s new evidence is favorable.
Appellee’s Resp. Br. 40 (stating that Caro had now “presented some statistical evidence
extrapolated from raw data he located independently, that appears favorable to his
position on future dangerousness”). The Government then shifts the goalposts, arguing
two pages later that “Caro has again failed to show that the requested evidence is
favorable” because his new evidence does not establish that the BOP data would show
exactly how long the BOP would hold Caro at Florence ADMAX. Id. 42. But Caro
never sought to show exactly how long he would be held at Florence ADMAX, only that
Florence ADMAX would be able to house him securely.

                                            54
substantial number of inmates at Florence ADMAX do remain there much longer than

the aspirational three years anticipated by the step-down program.            Even more

importantly, nine out of ten inmates sentenced to life in prison for killing another inmate

have been held at Florence ADMAX since convicted, which shows that the BOP can and

does securely house inmates with a history of dangerousness. This evidence would have

directly undermined the Government’s arguments that it would only take “three years for

him to be stepped down out of ADX and into a USP,” that “if Mr. Caro was given a light

sentence, he may initially go to ADMAX, but he will be moved out to the USP on a three

year program, well within the life of violence of Carlos Caro,” and that “in some time

within three to five years he will be back at a USP, right where he stabbed Rick

Benavidez, and right where he strangled Roberto Sandoval.” J.A. 923–24, 979.

       Second, the BOP data would have allowed Caro to impeach Hershberger. For

example, Hershberger testified that Silverstein, who has been housed since 1983 in

solitary confinement at USP Marion and then Florence ADMAX, was a “very special

case” who receives “a very special review.” J.A. 858–61. Statistics and case studies

about other inmates held long-term in solitary confinement at Florence ADMAX would

have shown this to be untrue. Indeed, that nine out of ten inmates convicted of killing

another inmate have been held at Florence ADMAX since being sentenced to life in

prison would certainly have contradicted Hershberger’s claim that only Silverstein was

treated in such a “special” way. In addition, Hershberger testified that “the program [at

Florence ADMAX] is to get them in, work them through a minimum three year program

and out to another open penitentiary.” J.A. 837–38. He said that inmates who killed

                                            55
other inmates and were placed in Florence ADMAX would be “in the three year

program.” J.A. 863. He responded “That’s correct” when the Government asked him

whether inmates who spend 12 months at each step of the step-down program would

leave Florence ADMAX. J.A. 842–43. Hard data about how long inmates actually stay

at Florence ADMAX would undermine Hershberger’s testimony that Florence ADMAX

operated as advertised.

       The majority claims that because no juror found that Caro would age out of

violence, the BOP data “would only be relevant to the jury’s future dangerousness

finding if the data showed that the BOP would likely house Caro at Florence ADMAX

for the rest of his life.” Ante 21–22. Not so. The majority “confuses the weight of the

evidence with its favorable tendency.”       Kyles, 514 U.S. at 451.       That inmates are

routinely held at Florence ADMAX well beyond the three year program would have

allowed Caro to challenge the Government’s arguments to the contrary, and ultimately

undermine the Government’s primary aggravating factor of future dangerousness. This is

plainly favorable; there is no sufficiency requirement for favorability.

       Caro seeks the BOP data to support his argument that he can be securely housed at

Florence ADMAX.        The data he has uncovered since his sentencing vindicate this

argument. Therefore, the BOP data is favorable.

                                             2.

       The majority also errs in concluding that the BOP data is not material.

“[E]vidence is material only if there is a reasonable probability that, had the evidence

been disclosed to the defense, the result of the proceeding would have been different.”

                                             56
United States v. Bagley, 473 U.S. 667, 682 (1985). A “reasonable probability” does not

require the defendant to show that he more likely than not would have received a

different sentence. Kyles, 514 U.S. at 434. Nor does it turn on the sufficiency of the

evidence. Id. at 434–35 (“A defendant need not demonstrate that after discounting the

inculpatory evidence in light of the undisclosed evidence, there would not have been

enough left to convict.”). Instead, there is a reasonable probability of a different result

“when the government’s evidentiary suppression ‘undermines confidence in the outcome

of the trial.’” Id. (quoting Bagley, 473 U.S. at 678). The majority concludes that there is

no reasonable probability that the BOP data would have affected any juror’s vote. Ante

23–25. But the majority ignores what Caro actually requested in his Brady motion and

consequentially fails to recognize the material impact its absence had on the jury’s

decision.

       In the penalty context, materiality does not require a showing that the balance of

evidence would still justify the death penalty. See Kyles, 514 U.S. at 434–35. In

Strickler, for example, the Supreme Court struck down as “incorrect” an appellate court’s

holding that even “without considering [witness]’s testimony, the record contained . . .

evidence sufficient to support the findings of vileness and future dangerousness that

warranted the imposition of the death penalty.” 527 U.S. at 290. Instead, the touchstone

of Brady materiality is whether the “favorable evidence could reasonably be taken to put

the whole case in such a different light as to undermine confidence in the verdict.” Kyles,
514 U.S. at 435; accord Strickler, 527 U.S. at 290; Juniper v. Zook, 876 F.3d 551, 567



                                            57
(4th Cir. 2017). The materiality of the evidence “turns on the cumulative effect of all

such evidence suppressed by the government,” not on each item. Kyles, 514 U.S. at 421.

       Applying these principles, the BOP data is material because its absence

undermines confidence in a juror’s vote for death. Caro’s Brady motion requested not

just how long inmates have stayed at Florence ADMAX since it opened in 1994, but also

what offense caused them to be transferred there; the disciplinary and assaultive conduct

records for inmates in the Control Unit at Florence ADMAX; records about violence at

each security level of Florence ADMAX; and the movements sheets, disciplinary records,

and histories of inmates (including those at Florence ADMAX) who killed another

inmate in the BOP over the last 20 years. See supra Part I.B; see also Kyles, 514 U.S. at

436 (holding that suppressed evidence must be “considered collectively, not item by

item”). 15 Had Caro received this information, his expert Cunningham would have been


       15
          The majority claims that the Court cannot consider everything Caro requested in
his Brady motion because Caro states in his brief that the Government withheld the BOP
data related to “the maximum length of time inmates can be housed at ADX Florence.”
Ante 24 n.6 (quoting Appellant’s Opening Br. 22). But this quote is from a header in
Caro’s opening brief that summarizes the many categories of information requested by
Caro in his Brady motion. See supra Part I.B. The maximum length of time inmates can
be held at Florence ADMAX is not a category of information requested by Caro in his
Brady motion, and he does not limit himself to only that information. Instead, Caro’s
briefs make repeated references to all the data sought by Caro in his Brady motion,
indicating that the full BOP data, not a small subset, are properly before this Court. E.g.,
Appellant Opening Br. 18 (describing the suppressed BOP data as reflecting “how long
BOP would hold Caro at ADX Florence,” which was likewise not a specific category of
information requested and something that could only be discovered if the full BOP data
were disclosed); id. 26 (summarizing his Brady motion as “records relative to the security
of BOP facilities and the length of time the BOP could hold him in the supermax prison
in Florence, Colorado, ADX Florence”), id. (stating that his Brady motion is
“[s]ignificant to the certified claim brought in this appeal”), id. 27 (stating that the BOP
(Continued)
                                            58
able to prepare an actual risk assessment based on how the BOP has handled inmates

with similar criminal histories. Cunningham also would have been able to testify about

what the BOP actually does with high risk inmates, rather than what it aspires to do. And

Caro could have impeached Hershberger’s testimony about Silverstein and his affirmance

that Florence ADMAX’s step-down program applies to everyone. Rather than rely on

dueling expert witnesses, the BOP data would have conclusively shown that the

Government can—and routinely does—keep dangerous inmates at Florence ADMAX

securely and for far longer than the aspirational three-year step down program suggests.

By ignoring the full scope of this information, the majority incorrectly assumes that

Caro’s penalty phase arguments would have remained the same.

       In addition, the majority incorrectly assumes that because all twelve jurors found

Caro likely to commit acts of violence against other inmates and not likely to grow less

violent with age, they would necessarily do so again. Ante 23. But that is the crux of this

case—the Government urged a capital sentence based almost exclusively on Caro’s

likelihood of committing future acts of violence. Had Caro received the BOP data, he

could have rebutted the Government’s allegations. The majority’s circular reasoning


records requested by Cunningham “are the subject of the Brady motion at issue here”);
id. 34 (stating that “the Brady claim in the trial court, in the absence of the production of
the BOP data requested by Caro in discovery and initially ordered produced by the
magistrate judge, was not ‘fully considered’” and thus cannot preclude review by this
Court); Appellant Reply Br. 7–9 (same); id. 15 (arguing that a Government assertion at
trial “could have been disproved had the district court affirmed the magistrate judge’s
decision to compel the production of the BOP data”); id. 16 (describing the suppressed
BOP data in part as “length of stays at ADX Florence during its history, including for
those who have killed while in federal custody”).

                                             59
presumes that the BOP data will have no effect on the outcome of the proceeding, in

direct contravention of what a materiality analysis requires.

       The majority also sidesteps the Government’s closing arguments, which told the

jury that it would only take “three years for [Caro] to be stepped down out of ADX and

into a USP,” that “if Mr. Caro was given a light sentence, he may initially go to

ADMAX, but he will be moved out to the USP on a three year program, well within the

life of violence of Carlos Caro,” and that “in some time within three to five years he will

be back at a USP, right where he stabbed Rick Benavidez, and right where he strangled

Roberto Sandoval.” J.A. 923–24, 979. The majority rightly chastises the Government

for misrepresenting Cunningham’s and Hershberger’s testimonies. Ante 12 n.3. 16 But

the majority ignores the fact that materiality can turn on what the Government

emphasizes in closing. In Kyles, for example, the Supreme Court found suppressed

evidence to be material in part because it would have impeached two witnesses identified

by the Government in closing as “the State’s two best witnesses.” 514 U.S. at 444–45.

Just so here. Hard data about how long inmates are actually held at Florence ADMAX

would have “undercut the prosecution” in closing by providing the jury with an objective

baseline for how the BOP handles dangerous inmates like Caro. See id at 445.

       Indeed, the BOP data would be material even if it did not “show[] that Caro would

remain at Florence ADMAX for the rest of his life.” Ante 23. True, both sides testified


       16
          The majority errs in concluding that Caro has not challenged these statements—
he did, in both his opening and reply briefs. See Appellant’s Opening Br. 31; Appellant’s
Reply Br. 3, 14–15.

                                            60
that although the “BOP does not permanently assign inmates to Florence ADMAX,”

“some inmates take longer than the average five years to complete the step-down

program.” Ante 23. But Cunningham repeatedly explained that he was hamstrung in his

testimony by the BOP’s refusal to provide hard data. J.A. 699–702, 736–40, 792–98,

799–802.   The majority notes that Cunningham “based his prediction on anecdotal

examples of particularly dangerous inmates,” ante 11, ignoring that this is precisely the

point: Because the BOP data was suppressed, Cunningham was deprived of accurate data

and case studies.   He was not able to conduct a risk assessment of Caro’s future

dangerousness or provide evidence to support his contention that the BOP can securely

house Caro. Had the BOP data been disclosed, Cunningham likely would have testified

about the dozens of Florence ADMAX inmates who had been there for over a decade,

including inmates who had likewise committed homicides within the BOP. He also

would have testified about how the BOP actually addressed the security concerns of these

other dangerous inmates. From these real examples, a juror could have concluded that

the Government can house Caro securely and that executing him is unnecessary.

      The majority claims that Caro had failed to show that the “statistical evidence he

requested even existed” because “there is unrebutted evidence in the record that the BOP

does not maintain a database of all the inmates ever housed at a particular institution.”

Ante 24. But Caro had not requested a list of all inmates in the BOP system; most of the

requested records concern only Florence ADMAX and the remaining records concern

inmate homicides within the BOP. See supra Part I.B. Moreover, Cunningham’s two

declarations and testimony effectively rebutted many of the Government’s arguments

                                           61
about the BOP data’s existence by noting inconsistencies between the several

Government declarations while clarifying exactly what records he needed. J.A. 126–43.

Indeed, Cunningham had previously received from the BOP the exact type of records he

requested, apparently without controversy. It strains plausibility that the BOP would not

update their records about the inmates who commit violent acts behind bars and where

they are held.   See J.A. 39 (declaration of Cunningham stating that “it is patently

inconceivable that BOP has not calculated detailed length of stay information regarding

this unique facility housing the ‘worst of the worst’ when an in-house BOP research unit

is available to examine such vitally important performance and outcome data.”).

Whatever the measure of materiality, the BOP data requested by Caro undoubtedly does

exist.

         In sum, Caro sought information about how the BOP has managed similarly

situated inmates—inmates who have committed assaults and even murders behind bars.

He sought this information to prove that the BOP could manage him securely as well. In

denying him this information, the Government deprived not only the jury of accurate data

but also Caro’s expert of the ability to develop a risk assessment and rebut the

Government’s expert. Had the jury known that the BOP securely houses other highly

dangerous inmates and routinely keeps them in Florence ADMAX for well beyond three

years, I am not confident that every juror would still have concluded that Caro’s future

dangerousness justified the death penalty. And because a capital sentence in this context

is not “worthy of confidence,” there is a “reasonable probability” that disclosure of the

BOP data would have led to a “different result.” Kyles, 514 U.S. at 434 (quoting Bagley,

                                           62
473 U.S. at 678, 682)). Reviewing the facts “in the light most favorable” to Caro,

Poindexter, 492 F.3d at 267, I would find that the BOP data is material.

                                            C.

      But even if Caro has not met the favorability and materiality prongs of Brady, his

claim is at worst one of the “atypical cases” in which “‘it is impossible to say whether’

requested information ‘may be relevant’” to the defendant’s case. King, 628 F.3d at 703

(quoting Pennsylvania v. Ritchie, 480 U.S. 39, 57 (1987)).         Under our established

precedent, the solution to a Brady problem created and perpetuated by Government

suppression is not dismissal—it is remand for in camera review.

      In King, the defendant was indicted for felony possession of a firearm that he said

belonged instead to a cooperating witness named Bilal. Id. at 698–99. Bilal had also told

police that King had kidnapped and assaulted him, but King was never federally indicted

or convicted for the purported crime. Id. at 697. Before trial, King repeatedly requested

and was repeatedly denied copies of Bilal’s grand jury testimony, which the Government

claimed “contained no exculpatory information.” Id. at 698. At trial, King argued that

the firearm belonged to Bilal, but without success. Id. at 698–99. The district court then

applied an eight-level sentencing enhancement based on Bilal’s unsubstantiated claim

that King had kidnapped him. Id. at 699.

      On direct appeal, we sustained King’s Brady objection and vacated the firearms

conviction.   Id. at 704.   We recognized that “a defendant cannot demonstrate that

suppressed evidence would have changed the trial’s outcome if the Government prevents

him from ever seeing that evidence.” Id. at 702. In these “atypical cases,” the defendant

                                            63
is not required to “make a particular showing of the exact information sought and how it

is material and favorable.” Id. at 703 (quoting Love v. Johnson, 57 F.3d 1305, 1313 (4th

Cir. 1995)).    Instead, “a defendant need only ‘make some plausible showing’ that

exculpatory material exists.” Id. (quoting Ritchie, 480 U.S. at 58 n.15; Love, 57 F.3d at

1313).     A “plausible showing” requires the defendant to “identify the requested

confidential material with some degree of specificity.” Id. (quoting United States v.

Trevino, 89 F.3d 187, 189 (4th Cir. 1996)).       Once a defendant makes a “plausible

showing,” he “becomes ‘entitled . . . to have the information’—not immediately disclosed

to him—but ‘submitted to the trial court for in camera inspection’ to determine if in fact

the information is Brady material subject to disclosure.” Id. (quoting Love, 57 F.3d at

1313); see also Ritchie, 480 U.S. at 58.

         We concluded that King had made such a “plausible showing” that the grand jury

transcript could be materially favorable to both his culpability and its sentence. King,
628 F.3d at 703. Even though “the jury disbelieved King’s story about Bilal,” we held

that “it remains plausible that Bilal’s grand jury testimony contained information that

might have affected that disbelief.” Id. at 704 (emphasis added). And because the district

court judge credited Bilal’s statements about kidnapping, the grand jury transcript could

reveal information that significantly reduced King’s sentence. Id.

         King should have guided our decision here. Caro has identified specific records

maintained by the BOP that would likely show the BOP’s ability to securely incarcerate

him long-term in Florence ADMAX and would have likely allowed his expert to prepare

an accurate risk assessment.      Given what Caro has now uncovered, it is at least

                                            64
“plausible” that the BOP data “contain[s] information that might have affected” the jury’s

belief about Caro’s future dangerousness. See id. at 704. At the very least, Caro is

entitled to have the district court review those records and determine whether their

absence undermined confidence in the jury’s sentence—a sentence that will otherwise

lead to Caro’s imminent execution.



                                           III.

      “[D]eath is a different kind of punishment from any other which may be imposed

in this country.” Gardner v. Florida, 430 U.S. 349, 357 (1977) (plurality opinion). It is

the “ultimate sanction,” Furman v. Georgia, 408 U.S. 238, 286 (1972) (Brennan, J.,

concurring)—there is no more severe or final punishment, nor any more grave exercise of

state power. We must tread cautiously when the Government claims that a defendant is

too dangerous to be kept alive—and then fights tooth and nail to prevent that defendant

from accessing data that he says will prove otherwise. Justice demanded that Caro

receive an opportunity to fully rebut the Government’s claim of dangerousness with

information about how the Government handles those with equally dangerous histories.

Because Caro was denied that opportunity, I respectfully dissent.




                                           65